Case 1:20-cv-00566-JAO-WRP Document 7 Filed 01/04/21 Page 1 of 5        PageID #: 18




                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  HARDY KEOLAMA AH PUCK, JR.,                CIVIL NO. 20-00566 JAO-WRP

              Plaintiff,
                                             ORDER DISMISSING ACTION
        vs.

  LAHAINA DISTRICT COURT
  JUDGES; UNITED STATES COURT
  OF FEDERAL CLAIMS; INTERNAL
  REVENUE SERVICE,

              Defendants.




                           ORDER DISMISSING ACTION

       Before the Court is pro se Plaintiff Hardy Keolama Ah Puck, Jr.’s

 (“Plaintiff”) Application to Proceed In Forma Pauperis (“IFP Application” or

 “Application”) filed on December 21, 2020. For the following reasons, the Court

 DISMISSES this action.

                                 BACKGROUND

       The Complaint, devoid of any coherent allegations, appears to be somewhat

 duplicative of another action filed by Plaintiff – Civil No. 20-00565 JAO-KJM.

 Plaintiff references Acts 156 and 143 takes issue with annexation. Compl. at 1.
Case 1:20-cv-00566-JAO-WRP Document 7 Filed 01/04/21 Page 2 of 5           PageID #: 19




 He also alleges that he was deprived of rights and has yet to be exonerated. Id. at

 5.

                                    DISCUSSION

       Plaintiff requests leave to proceed in forma pauperis. A court may deny

 leave to proceed in forma pauperis at the outset and dismiss the complaint if it

 appears from the face of the proposed complaint that the action: (1) is frivolous or

 malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

 monetary relief against a defendant who is immune from such relief. 28 U.S.C.

 § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

 Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

 evaluating whether a complaint fails to state a viable claim for screening purposes,

 the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

 as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

 Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

       FRCP 8(a) requires “a short and plain statement of the grounds for the

 court’s jurisdiction” and “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)-(2). Although the Federal

 Rules adopt a flexible pleading policy, a complaint must give fair notice and state

 the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

 Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

                                           2
Case 1:20-cv-00566-JAO-WRP Document 7 Filed 01/04/21 Page 3 of 5               PageID #: 20




 averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

 1177 (9th Cir. 1996). FRCP 8 does not demand detailed factual allegations.

 However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

 me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

 of the elements of a cause of action, supported by mere conclusory statements, do

 not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

 F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

 plausible “when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft, 556 U.S. at 678.

       In the present case, even construing Plaintiff’s Complaint liberally,

 Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003); Jackson v.

 Carey, 353 F.3d 750, 757 (9th Cir. 2003), the Court finds that dismissal is

 appropriate. Plaintiff cites Act 156, which appears to be a reference to Hawai’i

 Revised Statutes (“HRS”) Chapter 661B. HRS § 661B-1 provides:

              (b) To present an actionable claim against the State for
              wrongful conviction and imprisonment, the petitioner shall
              allege that the petitioner was convicted of one or more crimes
              under the laws of the State, was subsequently sentenced to a
              term of imprisonment, and has served all or any part of the
              sentence and either that:
                                             3
Case 1:20-cv-00566-JAO-WRP Document 7 Filed 01/04/21 Page 4 of 5                PageID #: 21




              (1) The judgment of conviction was reversed or vacated
              because the petitioner was actually innocent of the crimes for
              which the petitioner was convicted, and the court decision so
              states; or

              (2) The petitioner was pardoned because the petitioner was
              actually innocent of the crimes for which the petitioner was
              convicted and the pardon so states.

 Haw. Rev. Stat. § 661B-1. Petitions under this chapter must be “filed in the circuit

 court of the circuit in which the petitioner lives, or if the petitioner lives outside the

 State, in the circuit court of the first circuit.” Haw. Rev. Stat. § 661B-2.

 Moreover, “[t]he petitioner shall serve the petition upon the attorney general, and if

 the prosecuting authority was other than the attorney general, upon the prosecuting

 authority.” Id. Based on the plain statutory authority arguably relied upon by

 Plaintiff, he does not satisfy the requisite elements, this court is the improper

 venue, and he has named improper Defendants. Accordingly, to the extent

 Plaintiff asserts a claim pursuant to HRS Chapter 661B, it is DISMISSED without

 leave to amend. See Gardner v. Martino, 563 F.3d 981, 990 (9th Cir. 2009)

 (authorizing dismissal without leave to amend when it would be futile (citations

 omitted)).

       Plaintiff also cites Act 143. In Civil No. 20-00565 JAO-KJM, Plaintiff

 referenced malicious prosecution in connection with Act 143. He does not do so

 here so the Court declines to draw inferences from his other cases. It is unclear

                                             4
Case 1:20-cv-00566-JAO-WRP Document 7 Filed 01/04/21 Page 5 of 5                         PageID #: 22




 what authority Plaintiff relies on to assert a claim. Nor has Plaintiff alleged how

 the named Defendants caused him harm.

        Finally, Plaintiff alleges general deprivation of rights but does not cite law or

 facts that would support jurisdiction or a viable cause of action. Insofar as his

 allegations in part mirror those in Civil No. 20-00565 JAO-KJM, the Court

 DISMISSES this action and directs Plaintiff to pursue any relevant claims in that

 action. Given the dismissal of this action, the Court DENIES as moot Plaintiff’s

 IFP Application.

                                         CONCLUSION

        In accordance with the foregoing, Court DISMISSES this action and

 DENIES as moot Plaintiff’s IFP Application.

        IT IS SO ORDERED.

        DATED:          Honolulu, Hawai‘i, January 4, 2021.




                                    Jil1 A. Otake
                                    United States District Judge




 Civil No. 20-00566 JAO-WRP; Ah Puck v. Lahaina District Judges, et al.; ORDER DISMISSING ACTION




                                                   5
